PER CURIAM.
We have before us by petition for review Isabella v. Florida Patient’s Compensation Fund, 462 So.2d 129 (Fla. 4th DCA 1985), because of express and direct conflict with several district court of appeal decisions, including Taddiken v. Florida Patient’s Compensation Fund, 449 So.2d 956 (Fla.3d DCA 1984), and Fatal v. Florida Keys Memorial Hospital, 452 So.2d 946 (Fla.3d DCA 1984). The issue is whether the two-year statute of limitations of section 95.11(4)(b), Florida Statutes (1983), is applicable to the Florida Patient’s Compensation Fund. In Taddiken v. Florida Patient’s Compensation Fund, 478 So.2d 1058 (Fla.1985), released today, we held that the statute is applicable. Respondents in the present case did not amend their complaint to join the Fund until more than four and a half years after accrual of their claim for medical malpractice. On the authority of Taddiken we quash the decision below and remand for proceedings consistent with this opinion.
It is so ordered.
BOYD, C.J., and OVERTON, MCDONALD and SHAW, JJ., concur.
EHRLICH, J., concurs in result only.
ADKINS, J., dissents.